DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed December 16, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 28-54 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a busbar for electrically connecting components in a device, the busbar comprising: a plurality of conductors arranged to provide two opposed end portions and an intermediate portion extending between said opposed end portions, wherein each conductor in the plurality of conductors traverses the intermediate portion; and wherein the intermediate portion includes: an unfused segment where no conductors are fused together, and a fused segment that includes both (i) a fully solidified edge region where all conductors are fused together at their side edges to form a single consolidated conductor, and (ii) an unsolidified region where none of the conductors are fused together (claim 28).  This invention also deals with a busbar for electrically connecting components in a device, the busbar comprising: a plurality of conductors arranged: (1) to provide two opposed end portions and an intermediate portion, wherein each conductor in the plurality of conductors extends between the two opposed end portions and across the intermediate portion, and (1) in a vertical stack with an uppermost conductor and a lowermost conductor; wherein each end portion includes a fully solidified region where all conductors positioned between the uppermost conductor and the lowermost conductor are fused together to form a single consolidated conductor; and wherein the intermediate portion includes an unfused segment where no conductors are fused together (claim 44).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 28-54 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed August 31, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s arguments that “Sato does not anticipate amended independent claim 28 for at least two reasons. First, consistent with the discussions with the Examiner during the recent interview, independent claim 28 has been amended to specify that the intermediate portion of the busbar includes a fused segment that includes a fully solidified edge region where all conductors are fused together at their side edges to form a single consolidated conductor and second, Second, Sato does not disclose a busbar comprising a plurality of conductors arranged to provide two opposed end portions and an intermediate portion extending between said opposed end portions." are persuasive and therefore claims 28-54 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 6, 2022